Citation Nr: 0417742	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-30 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 until his 
retirement in January 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas. 


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The veteran seeks entitlement to service connection for 
insomnia.  The veteran's discharge examination report 
indicates that the veteran experienced insomnia.  Post 
service medical records also indicate that the veteran has 
experienced insomnia.  The Board is of the opinion that a VA 
medical examination with medical opinion is required in this 
case.  See 38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the veteran has reported that he 
received additional treatment for insomnia while in service 
from the Consolidated Substance Abuse Center at Camp 
Pendleton, California, and in counseling through the Family 
Services Division at Camp Pendleton.  These records are not 
among the service medical records in the veteran's claims 
file.  An additional attempt must be made to obtain these 
records.  

The veteran was examined by the Sleep Medicine Center of 
Kansas in June 2003.  The examiner noted that when studies 
were completed, the veteran would be brought back for review 
of the results.  The final results from the Sleep Medicine 
Center of Kansas have not been obtained.  These records must 
be requested prior to a decision on the veteran's claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.   

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have treated him for insomnia.  After 
obtaining any necessary authorization, 
the RO should request copies of the 
records of such identified treatment or 
examinations which are not currently of 
record, including from the Sleep Medicine 
Center of Kansas in June 2003.  All 
records obtained should be associated 
with the veteran's claims file.

3.  The RO should attempt to obtain the 
remainder of the veteran's service 
medical records, in particular the 
records of treatment at the Consolidated 
Substance Abuse Center and at the Family 
Services Division, both of which are 
located at Camp Pendleton, California.

4.  When the above action has been 
completed, the veteran should be 
scheduled for the appropriate VA 
examination to determine if the veteran 
currently has an insomnia disorder.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  If the 
examiner finds that the veteran currently 
has a chronic insomnia disability, the 
examiner should express an opinion as to 
whether or not it is at least as likely 
as not that any current insomnia 
disability is related to the insomnia 
reported during the veteran's military 
service. 

5.  The claims file should then be 
reviewed to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim. If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




